
	

114 HR 3490 : Strengthening State and Local Cyber Crime Fighting Act
U.S. House of Representatives
2015-12-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		114th CONGRESS
		1st Session
		H. R. 3490
		IN THE SENATE OF THE UNITED STATES
		December 1, 2015Received; read twice and referred to the Committee on the JudiciaryAN ACT
		To amend the Homeland Security Act of 2002 to authorize the National Computer Forensics Institute,
			 and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Strengthening State and Local Cyber Crime Fighting Act. 2.Authorization of the National Computer Forensics Institute of the Department of Homeland Security (a)In generalSubtitle C of title VIII of the Homeland Security Act of 2002 (6 U.S.C. 381 et seq.) is amended by adding at the end the following new section:
				
					822.National Computer Forensics Institute
 (a)In generalThere is established in the Department a National Computer Forensics Institute (in this section referred to as the Institute), to be operated by the United States Secret Service, for the dissemination of homeland security information related to the investigation and prevention of cyber and electronic crime and related threats to educate, train, and equip State, local, tribal, and territorial law enforcement officers, prosecutors, and judges.
 (b)FunctionsThe functions of the Institute shall include the following: (1)Educating State, local, tribal, and territorial law enforcement officers, prosecutors, and judges on current—
 (A)cyber and electronic crimes and related threats; (B)methods for investigating cyber and electronic crime and related threats and conducting computer and mobile device forensic examinations; and
 (C)prosecutorial and judicial challenges related to cyber and electronic crime and related threats, and computer and mobile device forensic examinations.
 (2)Training State, local, tribal, and territorial law enforcement officers to— (A)conduct cyber and electronic crime and related threat investigations;
 (B)conduct computer and mobile device forensic examinations; and (C)respond to network intrusion incidents.
 (3)Training State, local, tribal, and territorial law enforcement officers, prosecutors, and judges on methods to obtain, process, store, and admit digital evidence in court.
 (c)PrinciplesIn carrying out the functions under subsection (b), the Institute shall ensure, to the extent practicable, that timely, actionable, and relevant expertise and homeland security information related to cyber and electronic crime and related threats is shared with State, local, tribal, and territorial law enforcement officers, prosecutors, and judges.
 (d)EquipmentThe Institute is authorized to provide State, local, tribal, and territorial law enforcement officers, prosecutors, and judges with computer equipment, hardware, software, manuals, and tools necessary to conduct cyber and electronic crime and related threats investigations and computer and mobile device forensic examinations.
 (e)Electronic crime task forcesThe Institute shall facilitate the expansion of the Secret Service’s network of Electronic Crime Task Forces through the addition of task force officers of State, local, tribal, and territorial law enforcement officers, prosecutors, and judges educated and trained at the Institute, in addition to academia and private sector stakeholders.
 (f)Coordination with Federal Law Enforcement Training CenterThe Institute shall seek opportunities to coordinate with the Federal Law Enforcement Training Center within the Department to help enhance, to the extent practicable, the training provided by the Center to stakeholders, including by helping to ensure that such training reflects timely, actionable, and relevant expertise in homeland security information related to cyber and electronic crime and related threats..
 (b)No additional fundingNo additional funds are authorized to be appropriated to carry out this Act and the amendment made by this Act. This Act and such amendment shall be carried out using amounts otherwise available for such purposes.
 (c)Clerical amendmentThe table of contents of the Homeland Security Act of 2002 is amended by inserting after the item relating to section 821 the following new item:
				
					
						Sec. 822. National Computer Forensics Institute..
			
	Passed the House of Representatives November 30, 2015.Karen L. Haas,Clerk
